UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 4, 2011 CLAYTON WILLIAMS ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 001-10924 75-2396863 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item5.07Submission of Matters to a Vote of Security Holders The Company held its annual meeting of stockholders on Wednesday, May4, 2011 at 11:00 a.m. central time in Midland, Texas.Holders of an aggregate of 12,155,536 shares of the Company’s common stock at the close of business on March10, 2011 were entitled to vote at the meeting, of which 11,665,419, or approximately 96%, of the eligible voting shares were represented in person or by proxy.The certified results of the matters voted upon at the meeting, which are more fully described in the Company’s annual proxy statement, are as follows: Proposal #1 – Elect three directors for a term of three years, such term to continue until the annual meeting of shareholders in 2014 and until each director’s successor is duly elected and qualified. Name Votes For Votes Withheld Broker Non-Votes DavisL. Ford RobertL. Parker JordanR. Smith Proposal #2 – Advise the Audit Committee on the selection of KPMG LLP as the Company’s independent auditors for 2011. Votes For Votes Against Abstentions Proposal #3 –Adopt, on an advisory basis, of a resolution approving the compensation of the Company’s named executive officers as disclosed in the Company’s annual proxy statement, including the Compensation Discussion and Analysis, compensation tables and narrative discussion. Votes For Votes Against Abstentions Broker Non-Votes Proposal #4 –Select, on an advisory basis, of the frequency with which shareholders are provided an advisory vote on executive compensation. One Years Two Years Three Years Abstain Broker Non-Vote On May4, 2011, following the Company’s annual meeting of stockholders, the Company’s Board of Directors adopted a resolution providing that an advisory vote on executive compensation would be held every three years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. CLAYTON WILLIAMS ENERGY, INC. Date: May 5, 2011 By: /s/ Mel G. Riggs Mel G. Riggs Executive Vice President and Chief Operating Officer Date: May 5, 2011 By: /s/ Michael L. Pollard Michael L. Pollard Senior Vice President and Chief Financial Officer
